Order entered on November 15, 1960, denying plaintiff’s motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment, and by the defendant-respondent-appellant from so much of the aforesaid order insofar as it denies his cross motion for a stay, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order entered on November 15, 1960, granting plaintiff’s motion to strike out the first and second defenses in defendant’s amended answer, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Botein, P. J., Rabin, Valente, McNally and Eager, JJ.